DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 04/28/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/20 & 03/03/21 were received by the Examiner before the issuance/mailing date of the allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-3 and 10 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-2, the prior art discloses a monolithic microwave integrated circuit (MMIC) structure as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination 
Re claim 3, the prior art discloses a semiconductor structure as generally recited in independent claim 3 (see for example previous claim 3 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor structure as specifically recited in amended claim 3 of 04/28/21.
Re claim 10, the closest prior art discloses a semiconductor structure comprising limitations common to previous claims 1 and/or 3 and claim 10 (see for example previous claims 1 and 3 rejections). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor structure as specifically recited in claim 10 including the limitations not common to previous claims 1 and/or 3 and claim 10.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899